Citation Nr: 0919644	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to 
February 1946.  He died in February 2004.  The appellant is 
the Veteran's surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the Board can 
decide the appellant's claim.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  Hupp, 21 Vet. App. at 352.

The appellant has not been provided with VCAA notice of the 
evidence required to substantiate her claim of entitlement to 
service connection for the cause of the veteran's death.  On 
remand, the VCAA notice provided to the appellant must 
include: (1) a statement of the conditions, if any, for which 
the veteran was service-connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected. See Hupp, supra.

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The cause of the veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death. 38 C.F.R. § 3.312(a) (2008).

For a service-connected disability to be considered the 
principal or primary cause of death, it must be singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b) (2008).
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2008).

At the time of the Veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD).

The Veteran's death certificate listed the immediate cause of 
death as cardiopulmonary arrest due to or as a result of 
chronic obstructive pulmonary disease due to, or as a 
consequence of coronary artery disease.  PTSD was listed as a 
significant condition contributing to death.  

The appellant contends that PTSD contributed to asthma and 
coronary artery disease.  The RO obtained a medical opinion 
in September 2004.  In contrast to the death certificate, the 
examiner found that PTSD was not a contributing factor in the 
Veteran's death.  The examiner's opinion did not address 
whether there is a causal relationship between PTSD and the 
conditions of coronary artery disease and chronic obstructive 
pulmonary disease.  It is therefore necessary to obtain 
another VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (1) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service- 
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  

2.	Refer the appellant's claim for a VA 
medical opinion.  The claims file should 
be furnished to the examiner in 
conjunction with the opinion, and the 
examiner should indicate that the claims 
file was reviewed.  The examiner should 
answer the following questions:

a.  Did PTSD cause or contribute 
substantially to the Veteran's death?  
The examiner should provide a rationale 
for any opinion expressed. 

b.  Is it at least as likely as not (50 
percent or greater likelihood) that 
cardiopulmonary arrest was the result 
of the Veteran's service-connected 
PTSD?  The examiner should provide a 
rationale for the opinion.

c.  Is it at least as likely as not (50 
percent or greater likelihood) that 
chronic obstructive pulmonary disease 
was the result of the Veteran's 
service-connected PTSD?  The examiner 
should provide a rationale for the 
opinion.

d.  Is it at least as likely as not (50 
percent or greater likelihood) that 
coronary artery disease was the result 
of the Veteran's service-connected 
PTSD?  The examiner should provide a 
rationale for the opinion.

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E.O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




